ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Franzosini SUD S.R.L.                         )      ASBCA No. 61903
                                                  )
    Under Contract No. N68171-12-D-0009           )

    APPEARANCE FOR THE APPELLANT:                        Dr. Luca Bosco
                                                          Corporate Officer
J   APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jens en, Esq.

l                                                         Navy Chief Trial Attorney
                                                         David L. Koman, Esq.
                                                          Trial Attorney

                                     ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: January 22, 2019




                                                      Administrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61903, Appeal ofFranzosini SUD
    S.R.L., rendered in conformance with the Board's Charter.

          Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals